Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, reading on claims 1-15, and species A1, B1, C1, and D1 in the reply filed on 12/18/2020 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 8, 11, and 13 are objected to because of the following informalities:  
Claim 5: “the hydrophilic polymer or polymeric glycol” is duplicative and should be deleted in claim ii. 
Claim 8: “a sample settle compartment” is not grammatically correct.  The Examiner believes this should read “a sample settling compartment”
Claim 11: “fluid coupled” is not grammatically correct. 
Claim 13: “fluid coupled” is not grammatically correct
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the settling compartment”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “a sample settle compartment” or a different settling compartment.  Claim 9 is rejected as well since it depends from claim 8. 
In regard to claim 12, the limitation “(i) optionally performing sterile filtration of the third phase portion” renders the claim indefinite.  The series recited in the claim i, ii, iii, iv, v, and vi is already listed in the alternative therefore it is not clear if limitation i were selected how it narrows the claim since it is an optional limitation. 
In regard to claim 13¸the limitation “a sterile filtration component, by which the step of optionally performing sterile filtration is performed” renders the claim indefinite.  It is not clear if a sterile filtration component is required or not since the step of performing sterile filtration is optional. 
Claim 14 recites the limitation "the medium".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “liquid culture medium” or a different medium.  Claim 15 is rejected as well since it depends on claim 14. 
Claim 15 recites the limitation "mixing the biological sample".  There is insufficient antecedent basis for this limitation in the claim.  This step has previously been defined in claim 1; it is not clear if this step is the same or different. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 0245985 by Kim et al. (Kim).
In regard to claim 1, Kim teaches a method of purifying a biological molecule in a continuous flow sample purification system (abstract).  Kim teaches mixing a biological sample with a first fluid phase and a second fluid phase to form a first mixture (abstract; P2/L19-45; 
Kim teaches allowing the first mixture to settle into a first phase body comprising the first fluid phase and a second phase body comprising the second fluid phase (abstract; P2/L19-45; P3/L29-41).  Kim teaches the first phase body being separable from the second phase body (abstract; P2/L19-45; P3/L29-41; P6/L6-17).  Kim teaches at least a portion of the amount of the biological molecule being disposed in the first phase body (abstract; P2/L19-45; P3/L29-41).  Kim teaches at least a portion of the amount of the particulate contaminant being disposed in the second phase body (abstract; P2/L19-45; P3/L29-41). 
In regard to claim 3, Kim teaches biological molecule includes peptides (P2/L3-11). 
In regard to claim 6, Kim teaches the step allowing the first mixture to settle comprises formation at an at least partially horizontal interface between the first phase and second phase body (P3/L47-52). 
In regard to claim 10, Kim teaches separating the first phase from the second phase (abstract; P2/L19-45; P3/L29-41; P6/L6-17). 
In regard to claim 11, Kim teaches the step of extracting is performed in a multi-stage liquid-liquid extraction component (P6/L7-15).  Kim teahces a particulate removal assembly in which the mixing and settling are performed (abstract; P2/L19-45; P3/L29-41; P6/L6-17). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 4-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0245985 by Kim et al. (Kim), as noted above.
In regard to claim 2, Kim teaches the limitations as noted above.  Kim does not explicitly teach greater than about 75% of the amount of the biological molecule is disposed in the first phase body; greater than about 75% of the amount of the particulate contaminant is disposed in the second phase body; the first phase body has less than about 10% second fluid phase by volume disposed therein; the second phase body has less than about 10% first fluid phase by volume disposed therein.
As the method efficiency of operation and separation properties are variables that can be modified, among others, by adjusting said amounts of fluid phase disposed in one another and separation of biological molecule and particulate contaminant, the precise percentage of biological molecule in the first phase, amount of particulate contaminant in the second phase, and the amounts of first phase and second phase bodies respectively disposed in one another would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed percentage of biological molecule in the first phase, amount of particulate contaminant in the second phase, and the amounts of first phase and second phase bodies respectively disposed in one another cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 4, Kim teahces the limitations as noted above.  Kim teaches in a separate embodiment the first mixture comprises less than, if any, 10% by weight sodium chloride or potassium chloride.   
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  
In regard to claim 5, Kim teaches the limitations as noted above.  Kim teaches one of the phases comprises a polymeric glycol (P4/L30-37).  
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  
In regard to claim 12, Kim teaches the limitations as noted above.  Further, Kim teaches performing a second ion exchange chromatographic purification on the chromatography sample (P6/L7-15).  Kim teaches the ion exchange material has the same charge as that of the carrier resin (P6/L7-15).  Kim teahces anionic and cationic ion exchangers (claim 8).  Kim does 
In regard to claim 13, Kim teaches the limitations as noted above.  Further, Kim teaches a first ionic exchange chromatographic purification device by which a first ion exchange purification step is performed (P6/L7-15).  Kim teaches a multi-stage liquid-liquid extraction component is fluidically coupled to the sample processing assembly (P6/L7-15). 
In regard to claim 14, Kim teaches the limitations as noted above.  Kim teaches in a further embodiment, producing the biological molecule in cell culture (P13/L5-29).  Kim teaches the cell culture comprising a liquid culture medium and cells growing in the medium (P13/L5-29). 
It would be readily apparent to one of ordinary skill in the art that features from Example 6 can be incorporated into the main process because it defines specifics of a particular example.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 15, Kim teaches the limitations as noted above.  Kim teaches mixing the biological sample with the first fluid phase and the second fluid phase to form the first mixture comprises mixing at least a portion of the cell culture with the first fluid phase and the second fluid phase (P13/L5-29).  Kim teaches the first mixture comprising the first fluid phase, the second fluid phase, and the portion of the cell culture (P13/L5-29). 
Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0245985 by Kim et al. (Kim), as noted above, in view of U.S. Patent No. 5628906 by Shinnar et al. (Shinnar).
In regard to claim 7, Kim teaches the limitations as noted above.  Kim teaches cell fragments and biological molecules (P2/L3-11).  Kim does not teach forming an emulsion of the first and second fluid phases with the amount of biological molecule and particulate contaminant being dispersed in the emulsion. 
Shinnar teaches a method of purifying a biological molecule in a purification system in a multi-phase system (abstract).  Further, Shinnar teaches that cell fragments form emulsions with multiple phase (C3/L35-41). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the first and second fluid phases form an emulsion, as taught by Shinnar, in the method of Kim as fluid systems comprising cell fragments are known to form emulsions. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0245985 by Kim et al. (Kim), as noted above, in view of U.S. Patent No 3674657 by Levin.
In regard to claims 8-9, Kim teaches the limitations as noted above.  Further, Kim teaches a mixing compartment (P3/L29-41); Kim teaches the biological sample, first fluid phase, and second fluid phase are continuously introduced into the mixing compartment (P3/L29-41).  
Levin teaches a method of purifying materials (abstract).  Levin teaches a multi-phase separation system (abstract).  Levin teaches the mixing is performed in a sample mixing compartment of a particulate removal assembly with means for mixing the sample with the first fluid phase and the second fluid phase (Figure 4; Figure 5; C7/L61 to C8/L11; C2/L42-44).  Levin teaches the particulate removal assembly comprising a sample settle compartment in fluid communication with the mixing compartment such that the first mixture flows from the mixing compartment into the settling compartment where the first mixture settles (Figure 4; Figure 5; C7/L61 to C8/L11; C2/L42-44).  Levin teaches a shielding element disposed between the mixing compartment and the settling compartment so as to at least partially separate the mixing compartment from the settling compartment (Figure 4; Figure 5; C7/L61 to C8/L11; C2/L42-44). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the sample mixing compartment, settling compartment, and shielding element, as taught by Levin, in the method of Kim in order to effectively separate the desired components with desired purities. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 10610804. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards a method of purifying a biological molecule with the same required steps and system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KARA M PEO/Primary Examiner, Art Unit 1777